Situation in Gaza (debate)
As the next item we have the statements on the situation in Gaza by the High Representative for the Common Foreign and Security Policy and by the Commission.
EU High Representative for CFSP. - (ES) Thank you, Mr President, for giving me the floor in this important debate which we are about to begin.
Mr President, we are opening a debate on tragic events which have unfolded over recent weeks and days: the issue of Gaza, the issue of the borders between Gaza and Egypt and the border crossing points between Gaza and Israel.
The outcome witnessed by us in recent days is tragic: there has been a very sharp deterioration in the humanitarian situation and even the security situation has worsened considerably.
I believe that today's debate should be a debate on how we can contribute to resolving problems.
We have had many debates in this Chamber on the problems of the past, and I believe that today we should see if we in the European Union are able to contribute to resolving this major issue (because it will also have an impact on the Annapolis Conference and the peace process).
I would like to point out once again that we, the European Union, have been consistent in calling for the border crossings to be opened and for there to be free movement of people and goods, subject to security guarantees, not only goods for humanitarian aid purposes, but goods which may assist in the economic development of the region, more specifically, the West Bank and Gaza.
If those three basic elements - political development, economic development and changes in the situation on the ground - are lacking, it will be very difficult for us to move forward. Progress in these three fields must be made and that progress must be made in all three at the same time.
What can we Europeans do?
Since the emergence of this new situation we have been in constant contact with the key players.
As you know, on Sunday there was an important meeting of the Arab League where all the issues were raised and efforts were made to draw up a formula for a solution: a formula which is not too far removed from the one Minister Fayad put to the European Council a number of weeks ago and which he reiterated on Sunday at the Arab League Summit or the Ministerial meeting of the Arab League: a method must be sought of recovering control of the borders so that the Palestinian Authority can have responsibility for them.
If this were to happen then in my opinion the European Union should raise the issue of Rafah again exactly as we did in 2005.
As you know, we do not now have a physical presence there; we are available for deployment as soon as we are called upon but currently have no presence there; we have not been present on the border since Gaza came under the control of Hamas, because we were not given permission to be.
I believe that what we would have to do would be to operate in accordance with the debate in the European Council on Monday and with the Council Resolutions, as I believe that Monday's resolutions are very good and have provided a sense of direction which has been welcomed by all parties: Egypt, the Palestinians and Israel.
Therefore I believe we are on the right road. What we must do is work out how to ensure that the road we are setting out on in accordance with the Council resolutions can become a reality quickly.
The human suffering being experienced is terrible: so is the human suffering in southern Israel which also comes under fire from rockets launched from northern Gaza, towards their own people, a factor which in point of fact make stability impossible.
If we were to draw up a package covering all these matters, including the liberation of Al-Haram ash-Sharif, which must be included if our aim is to stabilise the situation, we could perhaps work together, and this is something I would very much like to do again, to resolve the situation.
As I said, I am in constant contact with the most important players. I shall travel to Egypt as soon as the working sessions under way between the Palestinians and Egyptians, which started today, have finished. Tomorrow or the day after I shall be there so that I can take part too and outline the contribution which we in the European Union would be able to make.
I honestly believe that the best solution would be to return to a more all-round situation in which the Palestinian Authority had control of borders and there was free movement of goods and people; not only for humanitarian aid but also for economic development and trade, which are necessary in order for genuine progress to be made.
Ladies and gentlemen, I believe that we are facing a very difficult situation because, as I said at the beginning, everything in the Middle East is bound up with everything else.
If we cannot make progress towards resolving the Gaza issue then the peace process will also be in difficulties. Therefore there is a great responsibility on our shoulders; please be aware of what is ahead of us, and aware that we, the Commissioner and I, are going to do everything possible to dedicate the time left to us in these few weeks to see if we can help find a solution on behalf of the European Union.
Mr President, I do not have anything much further to add except to express my wish to help achieve that end and to have the support of the Members of this House in achieving it.
Member of the Commission. - Mr President, I think that, when we were in Annapolis, there was a moment of hope. I always spoke of cautious optimism, knowing how difficult it would be to launch the bilateral negotiations between Prime Minister Olmert and President Abbas, and then we had what I would call a very successful pledging conference in Paris, where we saw so much support that we thought there was now real new momentum. But at the same time we always knew that this new momentum could derail at any moment. I think the situation in the Gaza and the large amount of violence that we have seen in January is one of those very difficult situations, among many other things - including the rocket and mortar attacks that have injured the Israeli civilian population - that could make the whole process derail. Of course, we understand the obligation of the State of Israel to defend its citizens. The Israeli military reaction has caused many deaths and injuries amongst the Gaza Palestinians. We have always said that civilian enclosure measures will not be feasible and have always spoken out for freedom of access and movement. These have taken a heavy toll on the Gaza civilian population. So it is no wonder that things went excessively far when people broke through the various fences and walls between Egypt and Gaza.
The question now - and I completely support Javier Solana in this - is: what can we do in order to really make a difference again? We had the EU BAM for Rafah there for a long time, but unfortunately in recent months they have not been able to do anything, so perhaps there is a chance for us Europeans to take this up again and to try to reach some sort of solution. I think it is good that Javier Solana is going to Egypt to start asking what we can do and perhaps to bring all the different parties together, which is very complicated. But I think it is also good to see that Salem Fayed has for some time been prepared to bring in the Palestinian Authority in order to control the borders, because this is also important. In the end, it is their own responsibility. In order to make that possible, I think that the European Union might again be a facilitating factor. Maybe we will not even be mediators there but facilitators. We had the first follow-up meeting in Paris very recently where Bernard Kouchner, the Norwegian Foreign Minister and also Tony Blair met. I am also one of the co-chairs of this Conference. We tried to see what could be done on the ground in order to make the situation move forward, not to have only negative experiences. We all decided to go for the so-called quick start projects - on security infrastructure, on the one hand, and on the other hand, on schools in particular, because this is an area where everybody can see, feel and maybe even smell that there is hope, that we want to instil hope, and that freedom of access and movement is indeed one of the necessary conditions, because otherwise economic development will not be able to take off. Therefore, we are in full support of this and are now trying to follow up this strategy.
on behalf of the PPE-DE Group. - (ES) Mr President, if I had to describe in a single word what we have seen over the last few days on the southern border of the Gaza Strip I would use the word 'despair'.
Two years ago elections were held in Palestine. Several fellow Members of this Parliament - Mrs De Keyser, Mr McMillan-Scott and others - were present during that electoral process and today, two years later, the Palestine cause is in pieces and the situation is one of desolation, despondency and despair, which proves that consolidating a democracy does not mean only exercising the right to vote but that there must be representative institutions, a legitimate distribution of powers and respect for human rights, beginning with the right to life.
The international community implored Hamas to renounce violence. They would not do so and for that reason remain on the European Union list of terrorist organisations.
It is obvious that matters have not been conducted well on the other side either: Israel has welcomed the division in the Palestinian cause, has pursued its settlements policy, exercised indiscriminate repression and has also implemented a savage blockade which has achieved nothing apart from bolstering the Hamas organisation.
What can we do? I believe that Mr Solana has described things perfectly: support the High Representative's efforts, support the approach taken by the Naples Conference through the Quartet and the moderate Arab countries, and above all support a policy in respect of which I believe we should express our appreciation to the Commission and Commissioner Ferrero-Waldner, namely a policy which places human beings at the heart of European Union action, human beings who have been suffering, in pain, distressed and dying and, in my opinion, have unfortunately been doing so needlessly for a long time in the Middle East.
on behalf of the PSE Group. - (FR) Mr President, all walls eventually collapse: the walls of Jericho, the wall of the Warsaw Ghetto, the Berlin Wall, the Atlantic Wall, the wall of indifference. The Rafah Wall, with its symbolic significance, is part of this blind urge man has to be free.
What did the people of Gaza do, though, with their newfound freedom? Did they escape to Egypt? Did they arm themselves with Kalashnikovs? No, because unfortunately weapons always reach their destination, without or without a wall. They went to stock up with emergency goods. They went to shop, to buy medicines and milk for the babies, which is not available in Gaza. Mopeds, goats and cattle were hoisted into Rafah by cranes, to the cheers of the crowd. It was a surreal sight. After that, everyone went home. These images say it all: what was previously impossible was suddenly within their grasp, and then they returned to their everyday lives.
We now have a historic responsibility. The question is no longer who is going to open up the gates of an outdoor prison, but who is going to shut them again, to return the people of Gaza to their slow suffocation. Since the start of Annapolis, the European Union has lost its touch. Because of the road map, it handed over control of the peace process to the United States. Securing the joint presidency of the Conference of Donors in Paris was a real achievement. Well done! Europeans have, however, had a mandate for access to Gaza since 2005. Are we, together with the Egyptians, the Palestinian Authority, Hamas and Israel, going to be able to reopen the dialogue and manage access to the outside world for the Palestinians, or are we on the other hand going to look on as observers of the repression that will inevitably come? That is the whole issue. Apart from the task of the EU BAM, this involves the future of Palestinian unity and the peace process, respect for international law and the reputation of the European Union. On behalf of my group, I want to give Mr Solana a very clear message: for goodness' sake, press ahead!
on behalf of the ALDE Group. - Mr President, as a member of Parliament's delegation to the Palestinian Legislative Council, I have been trying to work out why, when we call for an end to settlement building, the Israelis ignore us and we do nothing. Why, when we call for the removal of the checkpoints, the Israelis ignore us and we do nothing. Why, when we call to an end to the collective punishment of people in Gaza, the Israelis ignore us and we do nothing.
So I am really grateful to Marc Otte, the EU Special Representative to the Middle East, who came to a meeting of the delegation yesterday and said that our policy - Europe's policy - is to follow the leadership given by America.
Now, just a few weeks ago, the Prime Minister of Israel said of President Bush, 'He is not doing a single thing that I do not agree to. He does not support anything that I oppose. He does not say a thing that he thinks will make life harder for Israel.'
So, American policy is Israeli policy, and we Europeans play follow the leader. So, no wonder our condemnation of Israeli actions sounds so hollow to Palestinians. And no wonder it is so lacking in success. This European approach led to us sponsoring the elections in Palestine two years go, but then refusing to pay heed to the result - undermining our support for democracy across the Middle East.
This approach has led to us calling for the formation of a Palestinian Unity Government - and when a unity government was formed, we refused to talk to the Prime Minister and half the cabinet, and the government collapsed.
This approach has meant that we refuse to talk to representatives of Hamas in Gaza, even though they are the real power in that area. What lessons from our history have we learnt? Is it not time that Europe cut the strings that blind us and tie us to this one-sided policy of America and Israel? Is it not time we spoke with independence and acted with vision?
on behalf of the Verts/ALE Group. - (FR) Mr President, Mr Solana, Commissioner, taking a whole people hostage has been a failure. It is a lesson from another era that could not work, but the worst part of it is that the situation has become worse, politically and in human terms. We do therefore have to ask ourselves questions. The policy of isolating Hamas and thereby isolating Gaza has failed. Hamas is now more popular than ever. It is very strange: Mr Solana and the Commissioner said that the Palestinians have to regain control on the borders, but how can the Palestinian Authority regain power in Gaza? The West Bank is not the borders. That is one problem. The other problem is the borders of Gaza. Besides that, there is an agreement between Egypt and Israel, under which the Egyptians in Sinai are not allowed to be armed. That is the agreement dating from 20 years ago, from the peace treaty. Even if the Egyptians wanted to stop terrorists in Sinai, they are therefore not allowed to. The situation is thus totally crazy and it is true that in this crazy situation we have to assume our responsibilities. The first responsibility is for the people of Gaza to be able to live and for that we have to negotiate with those holding the administrative power in Gaza. We cannot say, 'We want to give them food and drink, we want to give them medicines, but we do not want to talk to those who can have the medicines taken to them'.
Secondly, it has to be said that the Palestinians will believe in peace when peace gives them something. On the West Bank at the moment, there has been no improvement with the borders, or with freedom of movement. Peace is concrete, not abstract. The rockets are not going to stop in the current situation, and if Israel is to be secure we therefore have to say to it, 'The blockade is making life impossible for the Palestinians and that is endangering the security of Israel'. That is the truth. We also have to say to Mr Bush: 'In any case you will not be there in a few months' time. So keep quiet and leave the politics to other people who have a better understanding of the situation'. Whether Israeli policy follows American policy or vice versa, they are a failure and we cannot support them. It is therefore not enough for the European Union to say 'Press ahead' it needs to say, 'Press ahead in the right direction, talk to those who are in charge, and talk to the Israeli leaders'. It needs to say that our solidarity with Israel does not mean that we shall go on supporting it in a totally suicidal policy.
on behalf of the GUE/NGL Group. - (FR) Mr President, Mr Solana, Commissioner, the heroes of Gaza have once again proven that no fortified wall can imprison the free spirit of humanity and no form of violence can subdue life. I am quoting from the speech made at the gates of Gaza last Saturday by the Israeli peace campaigner and Sakharov prizewinner Nurit Peled, who was there with other Palestinian and Israeli demonstrators.
It is impossible not to sympathise with the emotion felt by this Mother Courage at the sight of these people, oppressed and humiliated to an intolerable degree, forcing their way through the blockade imposed by Israel and finally breathing fresh air, with time to find milk for the children, food for the family and a little happiness to bolster their morale.
What happens now? We can all see the dual threat that is looming from the Israeli leaders. Firstly, the intention to use force to close off this small free space, or have it closed off again. The second, more general, threat is to get rid of the responsibility of the occupying power for Gaza and hand it over to Egypt.
If the true words of the Council statement of 28 January are to have any real import, the European Union must agree to put more pressure on the Israeli authorities than the usual tortuous circumlocutions, directly and in the Quartet, to accept the principle of the transit points being opened up permanently, under the responsibility of the Palestinian authority and with the support of the European Union and the Arab League. If the Palestinian Authority continues to be deprived of any possibility of offering its people the slightest hope for the future and working towards the national Palestinian reconciliation that is needed, that would be to accept the worst possible scenario. I am afraid we are headed that way fast at the moment.
We all know that an impetus is needed from the international community on Gaza and on the West Bank, including East Jerusalem. That impetus will not come from a worn-out and discredited American president. It is up to Europe to act.
Mr President, Gaza remains a human tragedy, and none of us in this House can blame its long-suffering Palestinian citizens from rushing through the Rafah border-crossing breech in the wall to buy goods in Egypt.
Nevertheless, EU-banned terrorist organisation Hamas remains in brutal control of the territory and of the citizens of Gaza, and Hamas has continued the indiscriminate war crime, in my view, of launching Qassam rockets on Israeli civilians, including recently their longer-range version on Ashkelon. This means that you cannot blame Israel for maintaining an economic blockade, allowing in only essential humanitarian aid.
I am sorry, Mr Davies; I am sorry, Mr Cohn-Bendit: if Hamas stops the rockets, Israel will lift the blockade - it is as simple as that.
Mr President, the separation in fact of Gaza from the West Bank on the one hand complicates even further an already complex picture. But, on the other hand, it simplifies it.
Let me explain myself regarding the latter. First, it facilitated dialogue between Israel and the Palestinian authority from the West Bank. Second, it contained an Islamic radical militancy allowing a clear approach to it because, on the one hand, we have the Hamas radical leaders and the rest of the population, and, in that respect, it is no secret whom we have to support.
Third, arising from that, instead of two factors in the equation (one very clear - Israel - the other, the Palestinians, a bit blurred), now we have three clearly defined factors - Gaza included - in an equation with a multiplication sign between its factors, meaning that if any one is zero, the product is zero.
(ES) Mr President, just a few very specific questions: how can we go back to the EU BAM to the Rafah crossing point, given the insecurity of the previous situation? This is an unarmed European corps! If a single shot is fired, if a situation arises where there is the tiniest chink in security, will all the police officers return to their hotel in Ashkelon?
How can we negotiate an agreement with the Palestinians, Egypt and Israel to change this situation? If we are unable to do so there will be little point in going back to the previous situation, as Mrs Ferrero-Waldner has said. We must have a situation which is insecurity-proof.
Next, how can we move towards peace without dealing with the situation in Gaza? The Naples process glossed over the Gaza situation, and I believe that this attitude is impossible to maintain: it is impossible for any Palestinian authority to exist which can put up with the insecurity in Gaza while there is no peace.
Finally, I would like to ask about medium-term solutions for supplying water and energy in Gaza. Would it not be possible to propose solutions in the frontier zone between Gaza and Egypt on similar lines to the proposal on installing desalination and energy generation plants?
(IT) Mr President, ladies and gentlemen, yesterday a child died in the Shifa hospital in Gaza, and 80 are dead in the Gaza hospital because they were unable to go to Israel for treatment. Today the Israeli court of justice ruled in favour of the government, i.e. Barak, as regards blocking and reducing fuel supplies. This is the current situation.
Mr Solana asked: what can we Europeans do? The Commissioner said that we should make a difference. Truth can make the difference. The difference is the courage not just to say: I know that you have an enormous task, that you are always working, that you are suffering with us for the suffering of Palestinians and Israelis, but there is also, for pity's sake, a need to do something! We must tell the Israeli government in no uncertain terms that, if it wants to help Salam Fayyad and Mahmoud Abbas, it should not only stop the blockade of Gaza, but it should stop killing young boys as it did yesterday in Bethlehem and it should stop shutting Palestinians in the ghetto in the West Bank.
It is not just Gaza. Gaza has become the dominant picture, but the occupation continues every day. Peace is essential for everyone, it is essential both for the Palestinians and for the Israelis. We must block ...
(The President cut off the speaker)
(DE) Mr President, it is good that we are able to conduct this debate so soon after the horrific events in the Gaza Strip. It is also good that Parliament has this opportunity to outline its position to Mr Solana and Mrs Ferrero-Waldner. At the same time, it is important that we take this opportunity to inform ourselves more fully. Mr Cohn-Bendit said that it was not enough to provide food but that we had to talk too. We now have new mechanisms like the Pegasus programme that can foster more fruitful dialogue and cooperation. Perhaps the Commissioner can give us more information about these.
(NL) Mr President, Mr Solana, Commissioner, I wholeheartedly agree with fellow Members who have said that the time is past for merely expressing concern about the dramatic events and the humanitarian situation in Gaza, and that simply providing money is not enough.
On the contrary, I think that the situation in Gaza and the blockade have to be seen in the context of the overall conflict between Israel and Palestine. The Palestinians have clearly placed all their hope in the EU to come up with results at last. A lot of promises have been made in the past, but we can see that in actual fact the EU, in the follow-up to implementation of the Annapolis Conference negotiations, and in the UN, is failing to step up to the mark as an active mediator. I think this is unacceptable, and the EU can no longer allow itself to be sidelined by the United States, but must adopt an independent stance.
(GA) Mr President, I have listened carefully to Commissioner Ferrero-Waldner , but I do not think that it is good enough to speak of facilitation or encouragement when the Israeli Government is pursuing the kind of policy that we have seen on the border between Gaza and Egypt.
The European institutions have to act; they have to take a stand against the Israeli Government and say loud and clear that they are opposed to the inhuman blockade that is choking the life out of the Gaza Strip.
This policy is utterly cruel and inimical to the entire population under Israeli occupation. Action of this sort cannot be justified in the 21st century. And it is preposterous for Israel to claim to be merely defending itself when ordinary Palestinians are seeking a life free of the suffering being inflicted on them.
We have to act instead of spending days, weeks, and months on end doing nothing but talking.
(EL) Mr President, the events in Gaza are tragic and all my fellow Members have expressed their shock. These events are also regrettable for the European Union. Not only are we suffering from political weakness, but I also do not know how we can honour our commitments in contributing effective financial assistance and humanitarian aid where we are committed. TIM is developing into PEGASE, and we are investing in human resources, mechanisms and Community resources.
The question is, how can we be successful at this point.
Have you any news, Commissioner? Is humanitarian aid reaching Gaza? Is cooperation taking place with Israel, even if only on this issue? Can the Palestinian Authority contribute in any way to smoothing the path and facilitating humanitarian aid? PEGASE ought, logically, to be implemented tomorrow. Your services have invested in the detail, in planning and in human resources. How can we live up to this vision and these resources, Commissioner?
(EL) Mr President, the situation in Gaza demands the immediate lifting of the Israeli blockade. Assistance has to be provided to the people of Gaza in order to tackle their immediate needs. The Arab League, the European Union and even Israel must facilitate contact between Fatah and Hamas in order to achieve unity among the Palestinian people, as was the case when the government of national unity was in power. For this to happen, all Palestinian elected representatives who are members of Hamas must be released from Israeli jails. The right conditions must be created to hold general elections. Both the European Union and the United States must be clearly committed to abiding fully by the election result, whatever it might be.
Member of the Commission. - (DE) Allow me to restate briefly my position on this truly thorny issue, which we discussed at length once again in the General Affairs and External Relations Council on Monday. I must tell you, though it goes without saying, that we do not confine ourselves to discussion: together with the United States, the Palestinians and the Israelis and, of course, with the United Nations and Russia too in the Quartet framework, the European Union has played its part in the adoption of a joint strategy.
I previously referred, albeit very briefly in connection with Annapolis, to one aspect of this strategy, namely the bilateral negotiating process between President Abbas and Prime Minister Olmert. The other aspect, which has more to do with me in the Commission, is the effort to generate a new development that will bring progress for the people, and I am fully aware of the enormity of that task. I have always been acutely aware of the difficulties, but we naturally wanted to make every effort to help, and that remains our position. For this reason, the thrust of our policy is to support Mr Abbas in his efforts to bring about peace through his talks with a view to using that peace to foster a process of conciliation with Hamas. That was the underlying idea of the strategy.
We still intend to support further meetings too. In the last few days there has been a meeting between Mr Olmert and Mr Abbas. We know that it did not achieve much in terms of substance, but this is understandable, since all meetings at the present time are overshadowed by what is a very fraught situation. We must nevertheless keep pursuing this approach. We still have the means to open a few doors in time for the next meeting in Moscow if we assist both parties.
That is one side of the coin. The other side is the humanitarian and economic perspective. On this point, I should like to say the following to those that might not have read my statement: on 21 January, I delivered a very clear position statement on the situation in Gaza, because I, too, realised that things had simply gone too far. Together with other statements from foreign ministers and international organisations, it has helped to improve the situation. The blockade, of course, has not been fully lifted, but the situation has improved considerably. Accordingly, on the humanitarian side - and this also answers your question, Mrs Kratsa-Tsagaropoulou - many deliveries are now actually arriving in Gaza.
We are none the less aware that this is not enough. And I myself am aware, Mr Cohn-Bendit, that we face an extremely daunting task. You are entirely correct in saying that it is an extremely difficult situation; the High Representative is fully aware of that, and he will perhaps comment on it too. Nevertheless, for the time being we shall continue to pursue the common strategy which we have jointly defined and intend to implement jointly, and we have no option but to press for the opening of the border, which Salam Fayyad himself, as you know, regards as a crucial step.
Let me just say a brief word on the mechanism we devised, which will actually become operational in two days' time, on the first of February. It is a permanent mechanism, unlike the previous TIM, the Temporary International Mechanism, which we had to keep extending. For good reasons, the new mechanism has also been created in partnership with the Palestinian Authority. We worked very closely with Mr Fayyad on the project so that the result would match his requirement for a development and progress plan for Palestine's economy and, of course, for its infrastructure.
This should be a common European effort, by which I mean that the mechanism - a financial mechanism - can be used not only by ourselves but also by Member States. The idea, indeed, is that some international organisations and non-European countries should also be able, in principle, to avail themselves of this mechanism. Like TIM, it offers full supervision and monitoring, because we naturally want to meet all the transparency criteria, and it is designed either to provide direct budgetary aid, to channel aid through the United Nations Relief and Works Agency and other organisations or to fund our projects. I am aware, however, that this question currently takes a back seat behind the major political question, namely what we can do to resolve the current situation. I am, of course, fully conscious of the problem, but at the present juncture this is the only answer I can give you.
High Representative for the Common Foreign and Security Policy. - Mr President, I have been listening with great attention to what has been said. I could say the same and say it with the same emotion and with the same sentiment, because our sentiments are shared.
But you are saying we have to act and not to talk. Do you think that action will change our policy 180 degrees today? I do not really know if that is a sensible approach, to tell you the truth.
What has happened in the last few days, apart from the humanitarian drama? We can talk for hours and really express our sentiments, because we have the same sentiments as you - at least I have - and I am sure the Commissioner has the same.
Earlier in the week, only a few hours after the tension erupted, the Arab League met. They took a decision, a decision that was supported by the General Affairs and External Relations Council on Monday, a decision that we are going to try to implement in the coming hours after a meeting taking place this morning between the Palestinian Authority and Egypt - which is continuing as we are speaking now and which will continue during the night and probably tomorrow or the day after tomorrow - when they have reached the point where we can really be of effect.
But I think that a month after the Paris Conference, a month and a half since the Annapolis Conference, when all the Arab countries are engaged, when other countries are playing for the first time a constructive role, I think we have to adapt in that direction. Now it would not be serious on our part to play a role alone. We have to play a role along with all the partners that are there. We are supporting - and the Council's conclusions are very clear on that - the resolution of the Arab League of Sunday as far as the borders are concerned, and that was proved on Monday. We are following the discussions on Wednesday and Thursday.
I think this is action, but I do not know what I can do. It is a different story if you ask me to
(FR) 'press ahead in the right direction'. That means we are going in the wrong direction at the moment.
(Interruption by Mr Cohn-Bendit: '... unknown direction ...')
Mr President, I think that if Mr Cohn-Bendit,
a distinguished Member of the Parliament, says that the strategy of the European Union today is 'inconnue', je ne comprends rien. You can say whatever you want. You can say that the strategy of the European Union today after Annapolis, after having chaired the Paris Conference, after having supported the Arab League is 'inconnue', you can say other things, but I do not think that 'inconnue' can be sustained. You may not like it -
(Objection)
You may not be in agreement, but it is very difficult to say that it is not known. I share many of the sentiments you have expressed very eloquently. And I could say that you have, we have, responsibilities in the coming days and hours that we are going to tackle. Are we able to resolve the situation? I do not know. You do not know. But you can be sure that we are going to try, and we are going to try to support Mr Fayyad, because he has been our interlocutor all this period of time. He is a man of goodwill, which is why we cannot let him down. I am not going to let him down.
Therefore we have to continue working in this direction. There will be frustrations. It will be frustrating. Are we going to solve all the problems? I do not know. But we are going to try with all our energy and our best will.
I share all the sentiments that have been expressed. I would not say more deeply but at least at the same depth as you, all our friends here, because we are on the same side, we have been engaged in this battle for a long time together. Therefore there is no difference in sentiment, and we have to continue what we have been doing.
I think we have to move in that direction. I promise you that I will go there. I will try to meet with the Egyptians, the Saudis and everybody - the Americans, the Russians, everybody - to see if we can come up with something that cannot be the same. It has to be something collectively different. Otherwise I think we will not be able to produce any results.
You may say that you have not seen results in several years. Since 1967 we have not produced a result, collectively, as an international community. That is true. That is our responsibility. But I do not think we can resolve the problem tomorrow by taking a decision now which is different to the one we took in the Council on Monday.
We now have a structure from the European Council on Monday and we must try to implement it. I would be happy to return and talk to you and express very frankly, as we doing here, the consequences of our acts.
But please do not think that we do not have the same sentiments. We do. We have experience of the situation there and we cannot say more. Concerning action, be sure that we are going to do as much as we can.
The debate is closed.
The vote will take place during the February part-session.
Written statements (Article 142)
in writing. - (IT) Thank you, Mr President. This House has, in long debates, discussed the Israeli-Palestinian issue too many times. We should, however, recognise that, objectively speaking, the role that the European Union has managed to play to date as regards this situation has been altogether marginal: so many proclamations, declarations of intent, motions and documents but, in truth, very little consistency as far as actions are concerned. I recently visited Palestine and I found an atmosphere of distress, disillusionment and resignation among the people, who are tired of years of broken promises: the situation is becoming worse and there is a serious risk of driving the Palestinian territories into the arms of Hamas extremists. The air that you breathe there is heavy, and recourse to violence seems almost unavoidable. Just now, time is really running out: either Europe will have the strength and the capability to turn this situation around or we shall, all of us, bear the responsibility of not having done enough to avert the worst.
in writing. - As my colleague Michael Gahler has said, the current resolution is following the line of six powers to keep up pressure on Iran.
As I see it, the practical problem is how this resolution will be perceived by the Iranian regime. In a situation where the big players in international politics are not willing or able to agree on applying serious sanctions to Iran, there is hardly any chance that this resolution will make a difference.
However, there is still one way - as yet untried - to make an impact.
This is to give a chance to the Iranian opposition movement by ending its political suppression by EU governments. The European Court of First Instance in December 2006, and the British courts last November, ruled that there are absolutely no grounds to isolate the Iranian opposition like this. Freeing the hands of Iranian opposition for peaceful activities will provide the EU not only with efficient leverage to influence the regime of mullahs but will open a third and more realistic option between wishful diplomacy, on the one hand, and USA-type military intervention on the other.
If our sincere intention is to bring about a positive change in Iran, let us give this third option a chance.